DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2021 has been entered.

Response to Arguments
Applicant's arguments filed 3/25/2021 have been fully considered but they are moot in regards to the new combination of references utilized below.

Claim Rejections - 35 USC § 102
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 9, 11, and 28 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Dezutter et al US Patent Publication 2004/0081828.
Regarding claim 9, Dezutter teaches a method of combining wood pulp fibers [0008-0009] with a material [0006], the method comprising:
providing wood pulp fiber particles having two opposed faces (flat on both sides o the particle [0013], a thickness of 0.1 mm to 4 mm (preferably 2-5 mm [0013]), each of the two opposed faces have an area of from 12 mm2 to 32 mm2 (teaches a total , or both sides, is 10-150, which encompasses the range of 12-32 [0013],;
metering the particles through a feeder to a mixer (describes that particles must be flowable and meterable (abstract and [0013] and that; and that the particles of the reference are descried to be used as additives into a cementitious or polymeric material [0006].
mixing the wood pulp fibers with a material to form a blend of the wood pulp fibers and the material [0006].
There is an implied teaching that the flowable and meterable particles are treated in a mixer with a material from the discloser that the goal of the particles of Dezutter is to be used in a metered manner to be added to a cement or polymer material as taught in the abstract and [0006].  
Regarding claim 11, Dezutter further teaches that the material is cement [0006].
Regarding claim 28, Dezutter remains as applied above and does not teach the act of further breaking down the particles so they are no longer particles.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-19, 21, and 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dezutter et al US Patent Publication 2004/0081828.
Regarding claims 14-18, the claims state that the material has a property that is higher (or lower) than the fibers and that the blended mixture would then be lower (or subsequently higher) than the material. This has to occur. If a high bulk density filler is added to a low bulk density fiber then the blend of the two of them would have to lie somewhere in-between. As all of these claims have both versions (higher and lower) being claimed, then as long as some added material is added to the fiber and that particular physical property is not identical to the fiber, then the outcomes would have to occur.
In this regards the above claims are rejected as obvious as they would implicitly teach the claimed description as argued above or would obviously meet the criteria through any of the added materials stated in the references. It is again clarified that no reason or use of the material is given. The claims simply require a material and under broadest reasonable interpretation that would be met.
Regarding claims 19, 21, and 23-24, Dezutter teaches that the particles can be any size as long as they are sufficiently small enough to be meterable [0013].  It is only desired that the total surface area is at least 10 sq. mm [0013].  The examples provide for ¼ inch squares and ¼ inch is about 6 mm.
It is understood that he examples of about 6 mm do not constitute an end point but merely an example range to be provided.  There is also a direct teaching that smaller particles are preferred as they make it easier to meter [0013].
The finding of an optimal size to the particles is simply an act of optimizing a known result (smaller particles improve ease of metering [0013]) and finding this optimal size is a matter of routine extermination that would be well within the ability of the average artisan especially with a starting value of 6 mm given into the examples.
Claims 19, 21, and 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dezutter et al US Patent Publication 2004/0081828 in view of Fish US Pantent Publication 2008/0182104.
Regarding claims 19, 21, and 23-24, Dezutter teaches that the particles can be any size as long as they are sufficiently small enough to be meterable [0013].  It is only desired that the total surface area is at least 10 sq. mm [0013].  The examples provide for ¼ inch squares and ¼ inch is about 6 mm.
In order to show that the claimed sized pulp fiber particles are conventional, Fish is provided.
Fish teaches a cellulose pulp particle (see abstract) having two opposed faced sides (see figures, and Fish teaches “general prismatoid” with 3-10 cut sides [0036]) 
This provides us with a range of conventionally known pulp fiber particles whish are substantially similar in starting size to the examples of Dezutter.  Finding an optimal range of the given conventional parameters is well within the ability of the average artisan and would have bene obvious to provide a meterable flow (as taught by Dezutter) with a conventionally known sized particle (as taught by Fish).
Claims 9, 12, and 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dezutter et al US Patent Publication 2004/0081828 in view of Wentworth USP 4,364,984.
Regarding claim 9, Dezutter teaches a method of combining wood pulp fibers [0008-0009] with a material [0006], the method comprising:
providing wood pulp fiber particles having two opposed faces (flat on both sides o the particle [0013], a thickness of 0.1 mm to 4 mm (preferably 2-5 mm [0013]), each of the two opposed faces have an area of from 12 mm2 to 32 mm2 (teaches a total , or both sides, is 10-150, which encompasses the range of 12-32 [0013],;
metering the particles through a feeder to a mixer (describes that particles must be flowable and meterable (abstract and [0013] and that; and that the particles of the reference are descried to be used as additives into a cementitious or polymeric material [0006].
mixing the wood pulp fibers with a material to form a blend of the wood pulp fibers and the material [0006].
There is an implied teaching that the flowable and meterable particles are treated in a mixer with a material from the discloser that the goal of the particles of Dezutter is to be used in a metered manner to be added to a cement or polymer material as taught in the abstract and [0006].  
In the alternative, if Applicant wishes to argue the implied teaching of Dezutter, Wentworth is presented.
Wentworth teaches a method for combining wood pulp fibers strands with two opposing faces (inherent to being a fiber particle) with a thickness of .2-.6 mm (column 5 line 43) admixed with a resin or adhesive material (column 8 line 51) and then formed into a fiber reinforced particle board.
Wentworth further teaches the process of providing the fiber fines by collecting wood particles from logs (column 8 line 58) first in the form of flakes, then to meter the particles to a hammer mill to further process particles into the desired fiber strand size 
While Wentworth teaches the use of chipped wood, the further processing of the wood particles is what is being utilized to shown the conventional steps of further treating particles that are designed to be metered and mixed into another resinous or additive material.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the particle treatment steps that are explicitly taught by Wentworth in the Dezutter method that simply states that the mixing and process has to occur to arrive at the same end result.  Dezutter is merely silent to the processing steps of the particle, which Wentworth explicitly teaches, and those process steps are transferable regardless of what the material is made out of (wood chips, pulp particles, fluff pulp, crumb, or synthetic particles).
Regarding claim 12, Went worth teaches a thermoset adhesive in phenol formaldehyde resin.
Regarding claim 26, Wentworth further teaches the use of a single or double shaft fine meter that is known in the art (column 11 lines 4-9).
Regarding claims 27-28, Wentworth teaches a method for metering fibers into a refiner to make them smaller before adding to the blender as well as a metering to a blender without modification.
Claims 9-12, 14-18, and 24-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dezutter et al US Patent Publication 2004/0081828 in view of Gleich et al, US Patent Publication 2006/0057319 in view of Shah et al, USP 6,528,151.
Regarding claim 9, Dezutter teaches a method of combining wood pulp fibers [0008-0009] with a material [0006], the method comprising:
providing wood pulp fiber particles having two opposed faces (flat on both sides o the particle [0013], a thickness of 0.1 mm to 4 mm (preferably 2-5 mm [0013]), each of the two opposed faces have an area of from 12 mm2 to 32 mm2 (teaches a total , or both sides, is 10-150, which encompasses the range of 12-32 [0013],;
metering the particles through a feeder to a mixer (describes that particles must be flowable and meterable (abstract and [0013] and that; and that the particles of the reference are descried to be used as additives into a cementitious or polymeric material [0006].
mixing the wood pulp fibers with a material to form a blend of the wood pulp fibers and the material [0006].
There is an implied teaching that the flowable and meterable particles are treated in a mixer with a material from the discloser that the goal of the particles of Dezutter is to be used in a metered manner to be added to a cement or polymer material as taught in the abstract and [0006].  
In the alternative, if Applicant wishes to argue the implied teaching of Dezutter, the following references are presented.
Gleich teaches a method of making a fiber reinforced product by taking fiber bundles, metering them through a feeder into a mixer were a polymer or polymer precursor [0008], see claim 46.
Gleich teaches all of the claimed concepts except is silent on the fiber being specifically wood. Instead Gleich focus on carbon and ceramic fibers as the additive.
The Dezutter method that simply states that the mixing and process has to occur to arrive at the same end result.  Dezutter is merely silent to the processing steps of the particle, which Gleich explicitly teaches, and those process steps are transferable regardless of what the material is made out of (wood chips, pulp particles, fluff pulp, crumb, or synthetic particles).
To show that the use of cellulosic materials would be a simple substitution of one known fiber for another in a fiber reinforced product, Shah is presented to show that cellulose based fibers are interchangeable with carbon or synthetic fibers (see column 2 and column 1 lines 37-39). Table 1 even shows the expected diameter of the fibers used in the fiber reinforced products including cellulose strands with a width of up to 120 microns (reads on .1 mm lower limit).
While Gleich teaches the use of chipped wood, the further processing of the wood particles is what is being utilized to shown the conventional steps of further treating particles that are designed to be metered and mixed into another resinous or additive material.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize fiber/particle treatment steps as taught by Gleich in the Dezutter method of treating pulp particles in a resinous mixture to arrive at the same end result of a fiber reinforced material in a known and conventional manner (that the primary references is merely silent on the specifics to the mixing process but does teach that the mixing occurs).
Regarding claims 10 and 12, Gleich teaches both thermoset and thermoplastic additives (see abstract).
Regarding claim 11, Dezutter and Shah further explicitly teaches the use of cement.
Regarding claims 14-18, the claims state that the material has a property that is higher (or lower) than the fibers and that the blended mixture would then be lower (or subsequently higher) than the material. This has to occur. If a high bulk density filler is added to a low bulk density fiber then the blend of the two of them would have to lie somewhere in-between. As all of these claims have both versions (higher and lower)  being claimed, then as long as some added material is added to the fiber and that particular physical property is not identical to the fiber, then the outcomes would have to occur.
In this regards the above claims are rejected as a obvious as they would implicitly teach the claimed description as argued above or would obviously meet the criteria through any of the added materials stated in the references. It is again clarified that no reason or use of the material is given. The claims simply require a material and under broadest reasonable interpretation that would be met.
Regarding claims 25-26, Gleich and Shah both teach the use of a single or double shaft fine meter that is known in the art. Gleich further teaches the conventional metering devices of Solids Flow and Brabender can be used [0038] Shah further teaches that the components are measured using volume (see description), implying that the metering is volume controlled.
Regarding claims 27-28, the references teach a method for metering fibers into a refiner without modification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-12 and 14-19, 21, and 23-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 7,838,111 
Although the claims at issue are not identical, they are not patentably distinct from each other because they teach a minor modification form the number of sides and additives that would be an obvious modification to an average artisan.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003.  The examiner can normally be reached on M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748